Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change November 5, 2008 Item 3 News Release The news release dated November 5, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announces principal project updates and reports on financial highlights from the company’s third quarter of 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated November 5, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 5th day of November, 2008 November 5, 2008 News Release 08-19 SILVER STANDARD REPORTS THIRD QUARTER 2008 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. provides the following principal project updates and reports on financial highlights from the company’s third quarter of Pirquitas Mine Construction The Pirquitas Project continues on track with commissioning of infrastructure systems commenced and process commissioning set for December. Production is on target for the first quarter of 2009. Principal Projects At Pitarrilla, the company continues to expand measured and indicated silver resources at the Breccia Ridge Zone through infill drilling.In August, the company reported total project resources had increased by a total of 26% over the November 2007 resource update, placing Pitarrilla among the largest silver discoveries in the last decade.A pre-feasibility study is in the process of completion, and its delivery is expected in the current quarter. Feasibility work at the San Luis joint venture project in Peru and diamond drilling for the Diablillos project in Argentina are underway to advance the projects. Updated resource estimates for both projects will follow. Drilling at the Snowfield project in northern British Columbia was completed in early October and an updated resource estimate is anticipated in the first quarter of Financial Highlights [All figures are in Canadian dollars unless otherwise noted] § Silver Standard recorded earnings of $11.2 million or $0.18 per share for the three months ended September 30, 2008 compared to a loss of $13.4 million or $0.21 per share for the same period in the prior year. § For the three months ended September 30, 2008, property expenditures totalled $65.6million including $47.0 million for construction and mining equipment (project to date of US$148 million) and $4.0million for exploration at the Pirquitas property in Argentina; $5.8 million for exploration at Pitarrilla in Mexico; $4.7million for exploration at the Snowfield property in Canada; $2.1 million for exploration at the San Luis property in Peru; and $1.5 million for exploration at the Diablillos property in Argentina. § Working capital at September 30 was $130.2 million compared to $117.3 million at December31,2007.Cash and cash equivalents were $145.0 million compared to $80.6 million at year-end.In the first quarter, the company completed a convertible debt financing and the sale of silver bullion, and in the third quarter the sale of the Shafter project in Texas. § In July the company closed the sale of the Shafter property to Aurcana Corporation. Under the terms of the sale agreement, Aurcana paid$23million in cash, 15 million Aurcana common shares and a $10 million convertible debenture. The transaction resulted in an approximate gain of $31.5 million, for an after-tax gain of $18.2 million. Selected Financial Data (CDN$000’s, except per share amounts) This summary of selected financial data should be read in conjunction with the management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the three months ended September 30, 2008 and December 31, 2007. Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 Earnings (Loss) 11,212 (13,356) 6,913 (21,053) Earnings (Loss) per share (basic and diluted) 0.18 (0.21) 0.11 (0.34) Cash used in operating activities (3,816) (1,651) (3,628) (2,374) Cash generated by financing activities 227 1,008 135,172 7,324 Cash used in mineral property costs, property, plant and equipment (53,903) (20,415) (121,047) (60,586) Financial Position September 30, 2008 December 31, 2007 Cash and cash equivalents 144,987 80,629 Silver bullion - 15,787 Marketable securities 16,064 33,209 Current assets – total 171,067 132,981 Other investments - ABCP 26,700 45,102 Current assets and ABCP - total 197,767 178,083 Current liabilities - total 40,823 15,713 Working capital 130,244 117,268 Total assets 671,289 498,844 Principal Project Updates Mina Pirquitas, Jujuy, Argentina The Pirquitas Project continues on track with commissioning of infrastructure systems commenced and process commissioning set for December.
